           Case 1:18-cv-02150-ABJ Document 14 Filed 10/12/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY
 INFORMATION CENTER,

                    Plaintiff,

           v.                                       Case No. 18-cv-2150 (ABJ)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION,

                    Defendant.


                                  JOINT STATUS REPORT

       In accordance with the Court’s September 28, 2018 Order, ECF No. 11, and the Court’s

October 5, 2018 minute order, counsel for the parties, who have conferred, jointly notify the Court

of the status of the parties’ progress with respect to the schedule agreed upon by the parties and

adopted by the Court.

       On or before October 10, 2018, Defendant United States National Archives and Records

Administration (“NARA”) conducted a series of searches within the set of records that have not

yet been reviewed by NARA and noticed for potential release, pursuant to 44 U.S.C. § 2208, in

response to the Senate Judiciary Committee’s Special Access Request for certain records relating

to now-Justice Kavanaugh’s time working in the White House. 1 On October 10, 2018, counsel for

NARA informed counsel for Plaintiff Electronic Privacy Information Center (“EPIC”) how many

records were located in response to each of the five agreed-upon searches.




       1
        That Special Access Request to NARA was withdrawn by the Senate Judiciary
Committee on the evening of October 9, 2018.
           Case 1:18-cv-02150-ABJ Document 14 Filed 10/12/18 Page 2 of 3



       Phases I and II of the schedule agreed upon by the parties and adopted by the Court are

therefore now complete, with the exception of NARA’s obligation to make certain records

available to EPIC “once the agency is legally permitted to do so under 44 U.S.C. § 2208.” Sept.

28, 2018 Order at 2. NARA is not yet legally permitted to release any of the records in question

because of ongoing consultations, but counsel for NARA will inform counsel for EPIC when that

changes.

       Finally, with respect to Phase III of the schedule agreed upon by the parties and adopted

by the Court, on the evening of October 10, 2018, EPIC proposed to NARA a series of additional

searches of Justice Kavanaugh’s email records, reflecting EPIC’s priorities. EPIC also requested

additional information about Justice Kavanaugh’s paper records. As agreed upon by the parties

and ordered by the Court, counsel for NARA will work in good faith with counsel for EPIC to

reach agreement with respect to EPIC’s latest proposals, and NARA will aspire to complete the

requested searches on or before October 24, 2018, to the extent reasonable under the

circumstances.

       Accordingly, the parties jointly and respectfully request that they be permitted to file

another joint status report on or before October 26, 2018, informing the Court about (1) any

significant updates with respect to Phases I, II, or III; and (2) their joint proposal (or alternative

proposals) with respect to a schedule for further proceedings in this litigation (if any).




                                                  2
  Case 1:18-cv-02150-ABJ Document 14 Filed 10/12/18 Page 3 of 3



Dated: October 12, 2018             Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director, Federal Programs Branch

                                    /s/ Stephen M. Pezzi
                                    STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street NW, Room 11504
                                    Washington, DC 20005
                                    Phone: (202) 305-8576
                                    Fax: (202) 616-8470
                                    Email: stephen.pezzi@usdoj.gov

                                    Attorneys for Defendant



                                    MARC ROTENBERG, D.C. Bar # 422825
                                    EPIC President and Executive Director

                                    /s/ Alan Butler
                                    ALAN BUTLER, D.C. Bar # 1012128
                                    EPIC Senior Counsel
                                    ELECTRONIC PRIVACY
                                    INFORMATION CENTER
                                    1718 Connecticut Avenue, N.W.
                                    Suite 200
                                    Washington, D.C. 20009
                                    (202) 483-1140 (telephone)
                                    (202) 483-1248 (facsimile)

                                    Attorneys for Plaintiff




                                3
